Citation Nr: 0315655	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-15 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for dermatitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Portland Regional Office (RO), which denied entitlement 
to a clothing allowance, entitlement to service connection 
for an acquired psychiatric disorder, and entitlement to an 
evaluation in excess of 10 percent for a skin disability.

The veteran was afforded a travel Board hearing in February 
2000.  Generally, the Veterans Law Judge (VLJ) who conducts a 
hearing must also render the decision in the case.  The VLJ 
who conducted that hearing is no longer employed at the 
Board.  In such situations, the veteran must be afforded 
another hearing.  In April 2003, the Board sent the veteran a 
letter to inquire whether he wished to be scheduled for an 
additional hearing.  He was given 30 days in which to 
respond.  As of this date, no response has been received.  
Thus, this case will be decided by the undersigned based on 
the evidence of record.

This case was remanded for further evidentiary development in 
January 2001.  The Board notes that some of the development 
requests were completed satisfactorily to the extent 
practicable.  See Stegall v. West, 11 Vet. App. 268 (1998).  
However, additional action with respect to obtaining records 
from the Social Security Administration (SSA) must be taken.  
In any event, further development arising from amended law 
and regulations is necessary as will be discussed herein.



REMAND

A review of the record reveals that the veteran has not been 
appropriately informed of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  As such, the veteran 
must be fully apprised of his of his rights under the Act.

In addition, the law and regulations regarding disabilities 
of the skin have been amended effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  The veteran has 
not been informed of these new regulations, and corrective 
action must be taken before the Board can render a decision 
in this matter.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

In its January 2001 remand the Board asked that the RO obtain 
records from SSA.  The RO requested records from SSA, and in 
May 2001, SSA responded that the veteran was not entitled to 
disability benefits and that the RO should contact SSA's 
District Office in order to obtain any medical records 
present within his file.  A review of the record reveals that 
the RO did not request these medical records from SSA's 
District Office.  As such, further action need be taken in 
this regard. 

Pursuant to the Board's January 2001 remand, the RO asked the 
veteran to furnish authorization permitting VA to obtain his 
state vocational rehabilitation records.  The veteran did not 
supply such authorization; thus, no further action is needed 
in this respect.

The record indicates that in November 2002, the veteran was 
arrested pursuant to two outstanding arrest warrants dated in 
January 2002.  Further, the record reveals that the veteran 
last contacted VA in April 2002 asking that his VA medical 
examinations be rescheduled.  His request was honored, but he 
failed to report for further VA medical examinations 
scheduled in October and December 2002.  He supplied no 
explanation for his failures to report, and he has not 
provided VA with any new contact information.  In light of 
the numerous efforts VA has made to accommodate the veteran 
with respect to the scheduling of VA medical examinations and 
due to his failure to supply either an explanation for his 
failure to report or information regarding his whereabouts, 
no further action need be taken by VA regarding medical 
examinations at this time.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  The RO should send the veteran notice 
of the new skin regulations that became 
effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  In 
particular, the RO should inform the 
veteran of the new 
regulations pertinent to eczema. 

3.  The RO must request from SSA's 
District Office in Albany, Oregon copies 
of all medical records in the veteran's 
file.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall, supra.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



 

